NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1, 7, 9–12, 15, 16, 18 and 19 are allowed. Claims 1 and 15 are independent. Claims 7, 9–12, 18 and 19 depend on claim 1, or one of its other dependents.
Applicant’s Reply (29 December 2021) amended independent claims 1 and 15 to include allowable subject matter that differentiates the claims from the cited prior art. Claim 1 is exemplary, and is reproduced below:
Claim 1
“1. A loudspeaker unit for a portable device, the loudspeaker unit comprising:
“a loudspeaker housing;
“an electrodynamic loudspeaker designed as a woofer and disposed in the loudspeaker housing;
“a MEMS loudspeaker integrated into the electrodynamic loudspeaker and designed as a tweeter;
“a diaphragm shared by the electrodynamic loudspeaker and the MEMS loudspeaker and defining an edge region that is suspended in the loudspeaker housing,
“wherein the diaphragm further defines a first deflection region that includes a stiffening plate;
“a coupling element connected to the diaphragm in the first deflection region;
“wherein the electrodynamic loudspeaker includes an electrodynamic first actuator unit that includes a moving coil that is configured to be deflectable along a diaphragm deflection axis when electrically energized;
“wherein the MEMS loudspeaker that is integrated into the electrodynamic loudspeaker includes a piezoelectric second actuator unit 
“wherein the first deflection region is deflectable by the piezoelectric second actuator unit with respect to the loudspeaker housing in the direction of the diaphragm deflection axis, and wherein the piezoelectric second actuator unit and the diaphragm are connected to each other via the coupling element;
“wherein the piezoelectric second actuator unit is connected to the moving coil so that the piezoelectric second actuator unit can be moved together with the moving coil along the diaphragm deflection axis when the moving coil is actuated;
“wherein the piezoelectric second actuator unit includes a plurality of piezoelectric actuators, which are each of the plurality of piezoelectric actuators includes a respective cantilever with a respective free end that is connected to the coupling element so that [[the]] each respective free end of the piezoelectric actuator is indirectly connected to the first deflection region of the diaphragm via the coupling element;
“wherein each of the plurality of piezoelectric actuators is configured to be electrically controlled so that each of the respective free ends becomes deflected in the direction of the diaphragm deflection axis relative to the moving coil;

“a flexible spider that is connected to the moving coil of the electrodynamic first actuator unit and to the piezoelectric second actuator unit; and
“wherein the flexible spider is a flexible circuit board.”

Table 1
The Non-Final Rejection (04 November 2021) addressed the previous set of claims with regard to the combined teachings of Christensen, Kwon and Maeda. Those references describe, teach and suggest a loudspeaker unit that is very similar to the one claimed. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of Christensen, Kwon and Maeda. Those references do not describe, teach or suggest the concepts of using two or more piezoelectric actuators with separate cantilevers in combination with the other claim limitations. The Christensen reference instead describes the use of a single annular piezoelectric actuator—bi-morph element 36, for example. For the foregoing reasons, the claims are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

3/12/2022